Citation Nr: 1512424	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date than June 14, 2011, for a grant of a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Prior to June 14, 2011, the Veteran's combined total disability rating was 60 percent, which does not meet the schedular criteria for TDIU.


CONCLUSION OF LAW

The criteria for earlier effective date than June 14, 2011 for a grant of TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for an earlier effective date for TDIU arises from a disagreement with the initial effective date assignment following the grant of TDIU.  Courts have held that once a claim is granted it is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

Earlier Effective Date - TDIU

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's claim for TDIU arises from a grant of service connection for coronary artery disease (CAD) in January 2011.  Service connection for CAD was granted at 60 percent effective August 25, 2006.  The RO noted that the Veteran met the schedular requirements for TDIU, but the medical evidence does not show it is entirely due to his service-connected disabilities, and that an examination may be necessary.  During the pendency of the TDIU issue, the Veteran was granted service connection for PTSD in a November 2011 rating decision.  The rating decision granted a 70 percent disability rating for PTSD effective June 14, 2011.  In the same rating decision, the RO granted entitlement to a TDIU and assigned an effective date of June 14, 2011.  The Veteran appealed the effective date of the TDIU.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board acknowledges that the Veteran's claim of TDIU informally stems from his service connection claim regarding CAD.  He claimed service connection for CAD on, and was granted service connection effective August 25, 2006.  The Veteran asserts that TDIU should be granted from this date.

Prior to June 14, 2011, the Veteran was service connected for CAD at 60 percent and hemorrhoids at 0 percent.  As noted above, when considering two or more disabilities, at least one disability must be ratable at 40 percent or more and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Accordingly, for the entire period from August 25, 2006 to June 14, 2011, the Veteran was service connected for multiple disabilities, but did not have a combined disability rating of 70 percent. has a Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met for the entire period.

In exceptional circumstances, even where the Veteran does not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis, upon a showing that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  However, where such an exceptional case is indicated, the Board is to refer the case to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Id.  

The Board finds that exceptional circumstances are not presented in this case indicating that the Veteran is to be referred for consideration of unemployability due solely to his service-connected disability notwithstanding his not meeting the regular schedular standards.  The Board finds the weight of the evidence against the Veteran's service-connected disability, CAD, being preclusive of obtaining or sustaining substantially gainful employment prior to June 14, 2011.  The Board finds this to be the case based on the medical evidence on record.  Specifically, an October 2010 VA examiner opined that the Veteran's ischemic heart disease does not impact his ability to work.  Additionally, an October 2006 VA examination noted that his stroke and residual numbness affected his ability to work as well as his alcohol abuse.  The examiner did not indicate any functional impairment caused by his CAD.  

Because the Board finds the weight of the evidence against TDIU being warranted based on exceptional circumstances of either the Veteran or his service-connected disabilities, referral of the case for consideration of TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).

ORDER

Entitlement to an earlier effective date than June 14, 2011, for a grant of TDIU is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


